Citation Nr: 0300166	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-04 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for death pension benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant is claiming entitlement to death benefits as 
the deceased veteran's widow.  He had recognized active 
service in the Regular Philippine Army and as a member of 
the guerrillas from October 1942 to December 1945.

The Board of Veterans' Appeals (Board) notes that the 
issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in 
August 2001.


REMAND

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  

This law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Moreover, the Board notes that the RO should provide the 
appellant's representative the opportunity to complete a 
VA Form 1-646, Statement of Accredited Representative in 
Appealed Case with respect to the issues on appeal. 

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & 
Supp. 2002) are fully complied with 
and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. 
§ 3.159).

3.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, should 
be provided a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response

4.  The RO should arrange for the 
appellant's representative to 
complete a VA Form 1-646, Statement 
of Accredited Representative in 
Appealed Case with respect to the 
issues on appeal.  


Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to any 
outcome warranted in this case.  The appellant need take 
no action unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


